

116 HRES 923 IH: Recognizing the contributions of distribution and warehousing workers during the 2020 coronavirus pandemic.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 923IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Cartwright (for himself, Ms. Fudge, Mr. Gonzalez of Texas, Ms. Norton, Mr. Kennedy, Mr. Kildee, Mr. Lowenthal, Mr. Malinowski, Ms. McCollum, Ms. Schakowsky, Mr. Smith of Washington, and Mrs. Torres of California) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the contributions of distribution and warehousing workers during the 2020 coronavirus pandemic.Whereas the outbreak of the novel coronavirus (COVID–19) has led to a state of unprecedented economic disruption in the United States;Whereas the widespread implementation of stay-at-home measures and restrictions on many categories of businesses produced a surge in demand for delivery services, with its effects felt at every link in the supply chain;Whereas employees in warehouses, shipping, and distribution centers have been called upon to fulfill this increased demand as essential workers during the pandemic;Whereas these employees work for long hours in physically demanding roles doing tasks essential for the economy;Whereas these employees have frequently lacked the personal protective equipment needed to fully guard against COVID–19;Whereas some employees are reported to have contracted the virus, and many workers fear that they may contract the virus because their essential work means they cannot remain at home; andWhereas workers in many facilities have requested their companies support them by providing information, safety equipment, adequate compensation, and other conditions necessary for them to do their jobs with confidence: Now, therefore, be itThat the House of Representatives—(1)declares that workers involved in the warehousing, distribution, and delivery industries play a vital role in sustaining the Nation during this emergency;(2)expresses gratitude to these workers and all who are performing essential tasks during this outbreak;(3)supports these workers’ receiving hazard pay, personal protective equipment, and adequate health insurance; and(4)calls upon the Occupational Safety and Health Administration to ensure that employers in these industries are maintaining a safe workplace free from hazards that are causing or are likely to cause death or serious physical harm to employees, including from COVID–19.